DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bilodeau on 6/4/21.
The application has been amended as follows: 
1.  Amended  An image processing method executed by a processor, the image processing method comprising:
	acquiring a choroidal vascular image;
	identifying, in the choroidal vascular image, a plurality of blood vessel center points of a choroidal blood vessel along a flow direction of the choroidal blood vessel; 
	computing a blood vessel diameter for each of the plurality of identified blood vessel center points[[.]];
storing, on a storage medium, the plurality of identified blood vessel center points and the blood vessel diameters computed for each of the blood vessel center points; and
displaying the choroidal vascular image together with a numerical value of the blood vessel diameter at an indicated location on the choroidal blood vessel in the choroidal vascular image.

2.    Canceled

3.  (Amended)  The image processing method of claim [[2]]1, further comprising displaying the computed blood vessel diameters, computed for each of the blood vessel center points and stored on the storage medium, by displaying the computed blood vessel diameters overlaid on the choroidal vascular image.

4. Canceled

5.  (Unamended)  The image processing method of claim 1, wherein the choroidal vascular image is an image in which the choroidal blood vessel is visualized by performing image processing on a fundus image.

6.  (Unamended)    The image processing method of claim 1, wherein the choroidal vascular image is a binary image obtained by binarizing into blood vessel region pixels and pixels not in a blood vessel region.

7.  (Amended)  An image processing device comprising memory and a processor coupled to the memory, wherein:
	the processor is configured to
		acquire a choroidal vascular image;
		identify, in the choroidal vascular image, a plurality of blood vessel center points of a choroidal blood vessel along a flow direction of the choroidal blood vessel; 
		compute a blood vessel diameter for each of the plurality of identified blood vessel center points[[.]];
store, on a storage medium, the plurality of identified blood vessel center points and the blood vessel diameters computed for each of the blood vessel center points; and
display the choroidal vascular image together with a numerical value of the blood vessel diameter at an indicated location on the choroidal blood vessel in the choroidal vascular image.

8.  (Amended)    A non-transitory computer readable storage medium storing 
	acquiring a choroidal vascular image;
	identifying, in the choroidal vascular image, a plurality of blood vessel center points of a choroidal blood vessel along a flow direction of the choroidal blood vessel; 
;
storing, on a storage medium, the plurality of identified blood vessel center points and the blood vessel diameters computed for each of the blood vessel center points; and
displaying the choroidal vascular image together with a numerical value of the blood vessel diameter at an indicated location on the choroidal blood vessel in the choroidal vascular image.

9. (New) The image processing method of claim 1, further comprising displaying a magnified image of a region including a position of a cursor in the choroidal vascular image.  

Allowable Subject Matter
Claims 1, 3, and 5- 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” displaying the choroidal vascular image together with a numerical value of the blood vessel diameter at an indicated location on the choroidal blood vessel in the choroidal vascular image.”
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2016/ 00733917 discloses impaired intraocular blood flow within vascular beds in the human eye is associated with certain ocular diseases including, for example, glaucoma, diabetic retinopathy and age-related macular degeneration.  A reliable method to quantify blood flow in the various intraocular vascular beds could provide insight into the vascular component of ocular disease pathophysiology.  Using ultrahigh-speed optical coherence tomography (OCT), a new 3D angiography algorithm 
US PAP 2019/ 0074538 discloses an image processing device is provided and includes an acquiring unit configured to acquire combined images associated with examination dates, each of combined images being obtained by using motion contrast images of a portion of an eye portion, and a display control unit configured to cause a display unit to display the combined images in time series and to cause the display unit to display a plurality of pieces of information regarding the examination dates in time series, the plurality of pieces of information being obtained by using the combined images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov